DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present Application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered. 

Priority
Acknowledgment is made of applicant's claim for the present application filed on 12/06/2017.

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each amended/new claim in Remarks is strongly requested for clear and definite claim interpretations by Examiner.
Claim 1 and its analogous claims say “calculate a difference between the first and second limit values with respective previously stored first and second limit values from a data storage system”. However, it appears that “in a data storage system” may more make sense. 

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the arguments are directed to amended limitation(s) that has/have not been previously examined.
Applicant’s arguments with respect to claim 7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Please see the rejection for how the existing references have been applied to the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“a processing unit configured to: perform an inference of an activation layer of a neural network;” in claim 8. (Note that figs 1, 8 of the present application describe a sufficient structure for performing the claimed function. In addition, Desappan teaches performing inferences for each layer based on a convolution neural network using a processor and a memory.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 is objected because of the informalities. “at least one of the first and second limit values have changed” should read "at least one of the first and second limit values has changed" (3 times). Appropriate correction is required. In addition, claim(s) 8, 14 is/are objected for the same reason.
Claims 7 is objected because of the informalities. It appears that “the first limit value and the second limit value stabilize based on the first and second differences staying within” may need to read "the first limit value and the second limit value stabilize, based on the first and second differences, staying within" or something else since the limit values are supposed to stay within a range (according to par 52 of the Specification). Appropriate correction is required. In addition, claim(s) 13, 20 is/are objected for the same reason.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 14 recite(s) the limitation “calculating a difference between the first and second limit values with respective previously stored first and second limit values” in line 5. However, it is not clear if the “difference” indicates a difference between the first limit value and the second limit value or a difference between the first limit value and a previously stored first limit value in a data storage system or a difference between the second limit value and a previously stored second limit value in a data storage system or something else. For the purposes of examination, at least one of i) a difference between the first limit value and a previously stored first limit value in a data storage system or ii) a difference between the second limit value and a previously stored second limit value in a data storage system is used. Note that the Instant Specification discloses “In some examples, processing unit 765 may compare the current minimum and maximum values and replace one or both with new respective values if a difference between the respective old and new values is greater than a threshold” in par(s) 52. In addition, claim(s) 1, 8 is/are rejected for the same reason.
Claim(s) 14 recite(s) the limitation “based on the differences” in line 10. There is insufficient antecedent basis for this limitation in the claim. It appears that “calculating a difference” may need to read “calculating differences” in line 5 or something else. For the purposes of examination, “based on differences” is used. In addition, claim(s) 1, 8 is/are rejected for the same reason.
Claim(s) 7 recite(s) the limitation “based on the first and second differences” in line 3. There is insufficient antecedent basis for this limitation in the claim. It appears that “the first and second differences” indicates “differences” of claim 1. However, the “differences” of claim 1 does not indicates the number of differences. For the purposes of examination, “based on first and second differences” is used. In addition, claim(s) 13, 20 is/are rejected for the same reason.
Claim(s) 1, 7-8, 13-14, 20 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-6, 9-12, 15-19 are rejected at least based on their direct and/or indirect dependency from the independent claims. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the Application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desappan et al. (US 20190012559 A1, hereinafter Desappan) in view of Sinclair (US 5079720 A), further in view of Discenzo et al. (US 7308322 B1, hereinafter Discenzo).

Regarding claim 14, 
Desappan teaches: 
A method comprising: 
performing an inference of an activation layer of a neural network;
(Desappan, FIG. 1, FIG. 2 and [0026] e.g., “kernel weights and scaling factors for each layer are stored after training and used during inference convolution.” [0027] e.g., “convolution neural network (CNN)” [0038] “The inference can run on an embedded device like a mobile or an automotive to predict objects such as a person in front of a car.” Examiner notes that Application discloses: “activation layers as hidden or intermediate layers.” in [0024]); 

	determining a first limit value and a second limit value of the activation layer based on output values from the inference;
(Desappan, [0028] e.g., “The min and max values are computed dynamically during inference. The scale factor, min, and max are different for each layer and each weight… Range (min and max) is computed first on the output (signed 32 bit value)” Examiner note: Application discloses: “the first limit value may correspond to the minimum value and the second limit value may correspond to the maximum value.”);

	calculating a difference between the first and second limit values with respective previously stored first and second limit values from a data storage system;
(Desappan, [fig(s) 7] #701 “initializeRangeStats()” and #710 “avgMin = (currMin*alpha) + (avgMin(1-alpha)); avgMax = (currMax*alpha) + (avgMax*(1-alpha));”

    PNG
    media_image1.png
    1202
    847
    media_image1.png
    Greyscale
 [0042] e.g., “the predicted Min Value is computed based on a formula applied on the previous Min Values and the predicted Max Value is computed based on a formula applied on the previous max Values.” 
Examiner notes that the first and second limit values as the min and max values are calculated with respective previously stored first and second limit values as previous min and max values. In addition, it is appreciated by one of ordinary skill in the art that a difference can be obtained based on two values. Examiner notes that the Instant Specification discloses “In some examples, processing unit 765 may compare the current minimum and maximum values and replace one or both with new respective values if a difference between the respective old and new values is greater than a threshold” in par(s) 52.)

updating, when at least one of the first and second limit values have changed outside a predetermined range, the changed at least one of the first and second limit values in the data storage system;
(Desappan, [fig(s) 7] #701 “initializeRangeStats()” and #710 “UpdateRangeStats (currMin, currMax)” [pars 38-47] e.g., “updating (705) the predicted min value ("avgMin") and predicted max value ("avgMax") based on the current min value ("currMin") and current max value ("currMax") computed in step (704).”; e.g., “avgMin” and “avgMax” in the previous iteration may read on “predetermined range”. In addition, e.g., 
    PNG
    media_image2.png
    68
    511
    media_image2.png
    Greyscale
 may read on “at least one of the first and second limit values have changed outside a predetermined range” since it is appreciated by one of ordinary skill in the art that avgMin and avgMax may decrease and/or increase depending on the currMin and avgMax.)

[determining], based on the differences, [whether] the at least one of the first and second limit values have changed outside the redetermined range within a predetermined amount of time;
(Desappan, [fig(s) 9] [par(s) 30, 40] [fig(s) 7A] #701 “initializeRangeStats()” and #710 “avgMin = (currMin*alpha) + (avgMin(1-alpha)); avgMax = (currMax*alpha) + (avgMax*(1-alpha));” [pars 38-47] e.g., “updating (705) the predicted min value ("avgMin") and predicted max value ("avgMax") based on the current min value ("currMin") and current max value ("currMax") computed in step (704).” [fig(s) 7B] #712 “DETERMINE A QUANTIZATION SCALING FACTOR BASED ON A GLOBAL MINIMUM VALUE AND A GLOBAL MAXIMUM VALUE” [par(s) 22-23] “"Range" and "range statistics," as used herein, may refer to a difference of maximum value and minimum value from a set of values. For example, if the values of a set from a 2D image are 10, 12, 15, 9, 30, 80, 100, -5, -10, the min value of the set is -10, the max value of the set is 100, and the range of the set is 110.” [par(s) 28-30] e.g., “The min and max values are computed dynamically during inference. The scale factor, min, and max are different for each layer and each weight. Feature maps may also be quantized similar to kernel weights, but this is performed on-the-fly.” [par(s) 45-47] “Similarly, the conditions of the representative image capture such time and day may also be similar to the inference conditions. … Similarly, if the inference is performed during night time, a representative image captured during a night time may be used for the training.”; e.g., “avgMin” and “avgMax” in the previous iteration may read on “predetermined range”. In addition, e.g., 
    PNG
    media_image2.png
    68
    511
    media_image2.png
    Greyscale
 may read on “at least one of the first and second limit values have changed outside a predetermined range” since it is appreciated by one of ordinary skill in the art that avgMin and avgMax may decrease and/or increase depending on the currMin and avgMax. Furthermore, e.g., “if the inference is performed during night time” along with “time and day” may read on “within a predetermined amount of time”.)

[adjusting], when the at least one of the first and second limit values have changed outside the predetermined range within the predetermined amount of time, a quantization scaling factor for the activation layer based on the first and second limit values; and
(Desappan, [fig(s) 7] “DETERMINE A QUANTIZATION SCALING FACTOR BASED ON A GLOBAL MINIMUM VALUE AND A GLOBAL MAXIMUM VALUE” [par(s) 22-23] “"Range" and "range statistics," as used herein, may refer to a difference of maximum value and minimum value from a set of values. For example, if the values of a set from a 2D image are 10, 12, 15, 9, 30, 80, 100, -5, -10, the min value of the set is -10, the max value of the set is 100, and the range of the set is 110.” [par(s) 28-30] e.g., “The min and max values are computed dynamically during inference. The scale factor, min, and max are different for each layer and each weight. Feature maps may also be quantized similar to kernel weights, but this is performed on-the-fly.” [par(s) 45-47] as cited above;)

performing layer-level quantization by applying the scaling factor on a subsequent inference of the activation layer 
(Desappan, [0041] e.g., “This method of initialization creates a memory burden on the first image only and subsequent quantization may be performed based on the predicted max value and predicted min value.” [0024] e.g., “During training all the values are evaluated to determine the max value and min value and determine a scaling factor for quantization” [0026] e.g., “kernel weights and scaling factors for each layer are stored after training and used during inference convolution.” 

However, Desappan does not appear to distinctly disclose: 
[determining], based on the differences, [whether] the at least one of the first and second limit values have changed outside the redetermined range within a predetermined amount of time;
 [adjusting], when the at least one of the first and second limit values have changed outside the predetermined range within the predetermined amount of time, a quantization scaling factor for the activation layer based on the first and second limit values; and

Sinclair teaches:
determining, based on the differences, whether the at least one of the first and second limit values have changed outside the redetermined range within a predetermined amount of time;
(Sinclair, [Col. 5 ln. 21-28] e.g., “If the new sample value lies outside the range defined by the maximum and minimum values stored in the registers, the appropriate register, or registers can be updated, in step 34, by replacing the previous value stored in the register with the new sample value. If the new sample value lies within the range stored in the range register, then the new sample value is discarded and the range is not updated.”; 
e.g., “If the new sample value lies outside the range” and “If the new sample value lies within the range” may read on “determining, based on the differences, whether the at least one of the first and second limit values have changed outside the redetermined range”. Note that Desappan teaches “[determining], based on the differences, [whether] the at least one of the first and second limit values have changed outside the redetermined range within a predetermined amount of time”.) 

adjusting, when the at least one of the first and second limit values have changed outside the predetermined range within the predetermined amount of time, a quantization scaling factor for the activation layer based on the first and second limit values;
(Sinclair, [Col. 5 ln. 21-28] e.g., “If the new sample value lies outside the range defined by the maximum and minimum values stored in the registers, the appropriate register, or registers can be updated, in step 34, by replacing the previous value stored in the register with the new sample value. If the new sample value lies within the range stored in the range register, then the new sample value is discarded and the range is not updated.”; e.g., “replacing the previous value stored in the register with the new sample value” may read on “adjusting”. Note that Desappan teaches “[adjusting], when the at least one of the first and second limit values have changed outside the predetermined range within the predetermined amount of time, a quantization scaling factor for the activation layer based on the first and second limit values”.) 

In the alternative, Sinclair can also be interpreted to teach the following limitation:
Sinclair teaches: 
updating, when at least one of the first and second limit values have changed outside a predetermined range, the changed at least one of the first and second limit values in the data storage system;
(Sinclair, [Col. 5 ln. 21-28] e.g., “If the new sample value lies outside the range defined by the maximum and minimum values stored in the registers, the appropriate register, or registers can be updated, in step 34, by replacing the previous value stored in the register with the new sample value. If the new sample value lies within the range stored in the range register, then the new sample value is discarded and the range is not updated.”; e.g., “If the new sample value lies outside the range defined by the maximum and minimum values” may read on “when at least one of the first and second limit values have changed outside a predetermined range”. In addition, e.g., “replacing the previous value stored in the register with the new sample value” may read on “updating … the changed at least one of the first and second limit values”.) 

In view of the teachings of Sinclair it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sinclair to Desappan before the effective filing date of the claimed invention in order to provide fast processing using registers (cf. Sinclair [Col. 7 ln. 26] e.g., “The invention provides for fast, efficient plotting”).

However, the combination of Desappan, Sinclair does not appear to distinctly disclose:
[adjusting], when the at least one of the first and second limit values have changed outside the predetermined range within the predetermined amount of time, a quantization scaling factor for the activation layer based on the first and second limit values;

However, Discenzo teaches: 
adjusting, when the at least one of the first and second limit values have changed outside the predetermined range within the predetermined amount of time, a quantization scaling factor for the activation layer based on the first and second limit values;
(Discenzo, [col 21, ln 49– col 25, ln 42] “Another useful unsupervised ANN algorithm applicable to the present invention is the Associative List Memory (ALM) paradigm. Associative List Memory (ALM) is an autoassociative memory capable of handling long bit strings (up to 10 bits) of data. … It provides direct access to the learned exemplars and can be implemented on a low-cost computing platform (e.g., a 16 bit microprocessor). … These initial limits act as maximum and minimum boundaries for calculating scaling factors to preprocess the incoming data as long as the incoming data patterns fall within range. When any of the attributes of the incoming data patterns has a value beyond these limits then the maximum and minimum boundaries are expanded to include the present pattern and new scaling factors are obtained. Whenever such a change of maxima or minima boundaries occurs, the neural network paradigm that uses the preprocessed data may be updated to account for the new changes in the scaling factors and also the previously accumulated data base may need to be rescaled using the new scaling factors based on how much the new boundaries have expanded.” [col 18, ln 61– col 19, ln 59] e.g., “One or more intermediate or hidden layers 220 are provided in the network 80” Examiner notes that a quantization scaling factor is taught by Desappan in [0024] as well.). 
In view of the teachings of Discenzo it would have been obvious for a person of ordinary skill in the art to apply the teachings of Discenzo to Desappan before the effective filing date of the claimed invention in order to improve the quality of common information recognizing that all sensor data may be subject to error and/or noise (cf. Discenzo [Col. 15, ln. 21-23] “to improve the quality of common information recognizing that all sensor data may be subject to error and/or noise.”).

Regarding claim 17, 
Desappan in view of Sinclair and Discenzo teaches: The method of claim 14.
Desappan teaches: further comprising determining a minimum value of the activation layer and a maximum value of the activation layer, wherein the first limit value corresponds to the minimum value and the second limit value corresponds to the maximum value ([0028] e.g., “The min and max values are computed dynamically during inference. The scale factor, min, and max are different for each layer and each weight… Range (min and max) is computed first on the output (signed 32 bit value)” Examiner notes that Application discloses: “the first limit value may correspond to the minimum value and the second limit value may correspond to the maximum value.” in [0005])

Regarding claim 1, 
Desappan teaches: A computing system comprising: a data storage subsystem ([0040] e.g., “The convolution block (604) may also include a processing block (not shown) that computes a min value and a max value of the set of the input values and stores the values in a current min value register and a current max value register respectively.” [0030] “The 32-bit accumulator output (414) is written to an external memory (415) for each layer of the feature map.” Examiner notes that Applicant discloses “the phrase "data storage subsystem" generally refers to any type or combination of one or more data storage units, including registers, caches, memory devices, etc.” in [0043]); and 
	a hardware processing unit (Fig. 9 e.g., TDAx processor) programmed to: do claim 14, and is similarly analyzed.

Regarding claim 2, 
Desappan in view of Sinclair and Discenzo teaches: The computing system of claim 1.
Desappan further teach: wherein the hardware processing unit comprises an accelerator configured to maintain the first and second limit values and the scaling factor in the data storage subsystem (Fig. 9 e.g., TDAx processor; [0040] e.g., “The convolution block (604) may also include a processing block (not shown) that computes a min value and a max value of the set of the input values and stores the values in a current min value register and a current max value register respectively.” [0026] “It should be noted that kernel weights and scaling factors for each layer are stored after training and used during inference convolution.” Examiner notes that Application discloses “the phrase "data storage subsystem" generally refers to any type or combination of one or more data storage units, including registers, caches, memory devices, etc.” in [0043].).

Regarding claim 3, 
Desappan in view of Sinclair and Discenzo teaches: The computing system of claim 1.
	Desappan further teaches: wherein the accelerator is further configured to associate the scaling factor with the activation layer ([0028] e.g., “The scale factor, min, and max are different for each layer and each weight.” Examiner notes that Application discloses: “activation layers as hidden or intermediate layers.” in [0024]).   

Regarding claim 4, 
the claim recites the computing system of claim 17, and is similarly analyzed.

Regarding claim 6,
Desappan in view of Sinclair and Discenzo teaches: The computing system of claim 1.
	Desappan in view of Sinclair does not explicitly teach: wherein the hardware processing unit is further configured to dynamically update the scaling factor.
	However, Discenzo further teaches: wherein the hardware processing unit is further configured to dynamically update the scaling factor (Col. 25, ln. 19-26, e.g., “Whenever such a change of maxima or minima boundaries occurs, the neural network paradigm that uses the preprocessed data may be updated to account for the new changes in the scaling factors and also the previously accumulated data base may need to be rescaled using the new scaling factors based on how much the new boundaries have expanded.”).
The motivation to combine Desappan with Discenzo is the same rationale as set forth above with respect to claim 14.
	
Regarding claim 7, 
Desappan in view of Sinclair and Discenzo teaches: The computing system of claim 6.

	Desappan further teaches: 
the hardware processing unit is further programmed to stop [adjusting] the scaling factor when the first limit value and the second limit value [stabilize] based on the first and second differences [staying within] the predetermined range over the predetermined amount of time.
(Desappan, [fig(s) 3, 9] [fig(s) 7] #701 “initializeRangeStats()” and #710 “avgMin = (currMin*alpha) + (avgMin(1-alpha)); avgMax = (currMax*alpha) + (avgMax*(1-alpha));” [pars 38-47] e.g., “updating (705) the predicted min value ("avgMin") and predicted max value ("avgMax") based on the current min value ("currMin") and current max value ("currMax") computed in step (704). The pseudo code may end (703) when no image is received.” [fig(s) 7] #712 “DETERMINE A QUANTIZATION SCALING FACTOR BASED ON A GLOBAL MINIMUM VALUE AND A GLOBAL MAXIMUM VALUE” [par(s) 22-23] “"Range" and "range statistics," as used herein, may refer to a difference of maximum value and minimum value from a set of values. For example, if the values of a set from a 2D image are 10, 12, 15, 9, 30, 80, 100, -5, -10, the min value of the set is -10, the max value of the set is 100, and the range of the set is 110.” [par(s) 28-30] e.g., “The min and max values are computed dynamically during inference. The scale factor, min, and max are different for each layer and each weight. Feature maps may also be quantized similar to kernel weights, but this is performed on-the-fly.” [par(s) 45-47] “Similarly, the conditions of the representative image capture such time and day may also be similar to the inference conditions. … Similarly, if the inference is performed during night time, a representative image captured during a night time may be used for the training.”; e.g., “avgMin” and “avgMax” in the previous iteration may read on “predetermined range”. In addition, e.g., “if the inference is performed during night time” along with “time and day” may read on “predetermined amount of time”. Furthermore, it is appreciated by one of ordinary skill in the art that a difference can be obtained based on two values. Examiner notes that the Instant Specification discloses “In some examples, processing unit 765 may compare the current minimum and maximum values and replace one or both with new respective values if a difference between the respective old and new values is greater than a threshold” in par(s) 52.)

Sinclair further teaches 
the hardware processing unit is further programmed to stop adjusting the scaling factor when the first limit value and the second limit value [stabilize] based on the first and second differences [staying within] the predetermined range over the predetermined amount of time.
(Sinclair, [Col. 5 ln. 21-28] e.g., “If the new sample value lies outside the range defined by the maximum and minimum values stored in the registers, the appropriate register, or registers can be updated, in step 34, by replacing the previous value stored in the register with the new sample value. If the new sample value lies within the range stored in the range register, then the new sample value is discarded and the range is not updated.”; e.g., “If the new sample value lies within the range stored in the range register, then the new sample value is discarded and the range is not updated” may read on “stop adjusting”. Note that Desappan teaches “the hardware processing unit is further programmed to stop [adjusting] the scaling factor when the first limit value and the second limit value [stabilize] based on the first and second differences [staying within] the predetermined range over the predetermined amount of time”.) 

Discenzo further teaches 
the hardware processing unit is further programmed to stop adjusting the scaling factor when the first limit value and the second limit value stabilize based on the first and second differences staying within the predetermined range over the predetermined amount of time.
(Discenzo, [col 21, ln 49– col 25, ln 42] “Where attribute values are not predictable, limits are set based on observation of the range encountered during measurement. These initial limits act as maximum and minimum boundaries for calculating scaling factors to preprocess the incoming data as long as the incoming data patterns fall within range. When any of the attributes of the incoming data patterns has a value beyond these limits then the maximum and minimum boundaries are expanded to include the present pattern and new scaling factors are obtained. Whenever such a change of maxima or minima boundaries occurs, the neural network paradigm that uses the preprocessed data may be updated to account for the new changes in the scaling factors and also the previously accumulated data base may need to be rescaled using the new scaling factors based on how much the new boundaries have expanded.” Examiner notes that a quantization scaling factor is taught by Desappan in [0024] as well. 
e.g., “These initial limits act as maximum and minimum boundaries for calculating scaling factors to preprocess the incoming data as long as the incoming data patterns fall within range” and “When any of the attributes of the incoming data patterns has a value beyond these limits then the maximum and minimum boundaries are expanded to include the present pattern and new scaling factors are obtained” may read on “stop adjusting the scaling factor when the first limit value and the second limit value stabilize based on the first and second differences staying within the predetermined range”.
Note that Desappan teaches “the hardware processing unit is further programmed to stop [adjusting] the scaling factor when the first limit value and the second limit value [stabilize] based on the first and second differences [staying within] the predetermined range over the predetermined amount of time”.)

Regarding claim 8, 
Desappan teaches: An accelerator comprising: a first data storage unit; a second data storage unit ([0040] e.g., “The convolution block (604) may also include a processing block (not shown) that computes a min value and a max value of the set of the input values and stores the values in a current min value register and a current max value register respectively.” [0030] “The 32-bit accumulator output (414) is written to an external memory (415) for each layer of the feature map.” Examiner notes that Applicant discloses “the phrase "data storage subsystem" generally refers to any type or combination of one or more data storage units, including registers, caches, memory devices, etc.” in [0043]); and 
a processing unit (Fig. 9 e.g., TDAx processor) 
configured to: do claim 14, and is similarly analyzed.

Regarding claim 9, 
Desappan in view of Sinclair and Discenzo teaches: The accelerator of claim 8.
Desappan further teaches: further comprising a storage subsystem, wherein: the processing unit is configured to store the scaling factor in the storage subsystem in a manner that associates the scaling factor with the activation layer; and the storage subsystem comprises the first and second data storage units (Fig. 9 e.g., TDAx processor; [0040] e.g., “The convolution block (604) may also include a processing block (not shown) that computes a min value and a max value of the set of the input values and stores the values in a current min value register and a current max value register respectively.” [0026] “It should be noted that kernel weights and scaling factors for each layer are stored after training and used during inference convolution.” Examiner notes that Application discloses “the phrase "data storage subsystem" generally refers to any type or combination of one or more data storage units, including registers, caches, memory devices, etc.” in [0043].).

Regarding claim 10, 
the claim recites the accelerator of claim 17, and is similarly analyzed.

Regarding claim 12, 
the claim recites the accelerator of claim 6, and is similarly analyzed.

Regarding claim 13, 
the claim recites the accelerator of claim 7, and is similarly analyzed.

Claim(s) 5, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desappan in view of Sinclair, Discenzo, further in view of Lin et al. (US 2016/0328647 A1, hereinafter Lin).

Regarding claim 18, 
Desappan in view of Sinclair and Discenzo teaches: The method of claim 1.
However, Desappan in view of Sinclair and Discenzo does not explicitly teach: wherein applying the scaling factor reduces a bit width needed for at least one arithmetic operation within the neural network.
Lin teaches: wherein applying the scaling factor reduces a bit width needed for at least one arithmetic operation within the neural network ([0031] e.g., “If a particular layer has a high scaling factor (e.g., because there are many neurons), the quantizer may increase the bit width reduction”).  
In view of the teachings of Lin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to Desappan before the effective filing date of the claimed invention in order to reduce overall model size (cf. Lin [0031] e.g., “the objective is to reduce overall model size.”). 

Regarding claim 5, 
the claim recites the computing system of claim 18, and is similarly analyzed.

Regarding claim 11, 
the claim recites the accelerator of claim 18, and is similarly analyzed.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desappan in view of Sinclair and Discenzo, further in view of Segall (US 20090175338 A1).

Regarding claim 15, 
Desappan in view of Sinclair and Discenzo teaches: The method of claim 14.
Desappan in view of Sinclair and Discenzo does not explicitly teach: further comprising performing, before or after applying the scaling factor, an offset operation. 
However, Segall teaches: further comprising performing, before or after applying the scaling factor, an offset operation ([0034] e.g., “Scaling and offset operations may be performed”).  
In view of the teachings of Segall it would have been obvious for a person of ordinary skill in the art to apply the teachings of Segall to Desappan before the effective filing date of the claimed invention in order to predict an enhancement layer by scaled and offset information (cf. Segall [0034], the scaled and/or offset data may be used to predict 17 an enhancement layer, such as a higher dynamic range (HDR) layer.”). 

Regarding claim 16, 
Desappan in view of Sinclair, Discenzo, and Segall teaches: The method of claim 15.
	Desappan teaches: further comprising associating the scaling factor with the activation layer ([0028] e.g., “The scale factor, min, and max are different for each layer and each weight.”).   
8, and is similarly analyzed.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desappan in view of Sinclair and Discenzo, further in view of Crawford et al. (US 8204846 B1, hereinafter Crawford).

Regarding claim 19, 
Desappan in view of Sinclair and Discenzo teaches: The method of claim 14.
	Desappan in view of Sinclair and Discenzo does not explicitly teach: further comprising periodically updating the scaling factor.  
	However, Crawford teaches: further comprising periodically updating the scaling factor (Col. 7, ln. 12-13, e.g., “the scaling factors are periodically refined or updated”).  
	In view of the teachings of Crawford it would have been obvious for a person of ordinary skill in the art to apply the teachings of Crawford to Desappan before the effective filing date of the claimed invention in order to provide a more accurate updated data (cf. Crawford [Col. 7, ln. 35-39] “Predictive Models A, B, and C generally provide a more accurate track more indicative of the actual track of a tropical cyclone for the first 12 hours after the formation of the tropical cyclone than any of the ensemble model tracks obtained from the forecast centers 110.”). 

Regarding claim 20, 
the claim recites the method of claim 7, and is similarly analyzed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed below:
Lin et al. (“Fixed Point Quantization of Deep Convolutional Networks”, ICML'16: Proceedings of the 33rd International Conference on International Conference on Machine Learning - Volume 48 June 2016, pp. 2849-2858): teaches about fixed point quantization of Deep Convolutional Networks, converting a floating point to fixed point and computing cross-layer bit-width optimization.
Yan et al. (US 2020/0234130 A1): teaches the method of slimming of neural networks by computing scaling factor with channels such that each channel is assigned a scaling factor and by removing channels having low relevance.
Deisher et al. (US 2018/0121796 A1): teaches a flexible neural network accelerator including “quantize weight matrix” where the weights are quantized by converting the weights from floating point to integer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129